 
 
I 
112th CONGRESS
2d Session
H. R. 6636 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2012 
Mr. Grimm (for himself, Mr. Bishop of New York, Mr. Engel, Ms. Hochul, Mr. Hanna, Mr. King of New York, Mr. Gibson, Mr. Tonko, Mr. Turner of New York, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 3031 Veterans Road West in Staten Island, New York, as the Leonard Montalto Post Office Building. 
 
 
1.Leonard Montalto Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 3031 Veterans Road West in Staten Island, New York, shall be known and designated as the Leonard Montalto Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Leonard Montalto Post Office Building. 
 
